Mr. Chief Justice Bean
delivered the opinion.
The notice of appeal in the above-entitled case bears the signatures of William Reid and T. B. Handley as attorneys for the appellant. Notice of motion to dismiss the appeal was served upon William Reid. At the hearing there was no appearance for the appellant, and Mr. Reid, in a letter to the clerk, says that he is not and never was attorney for the appellant. In view of this fact, it is ordered that notice of the motion to dismiss be served upon Mr. Handley, and further consideration of the motion will be continued.
Continued; Dismissed.